Name: Decision on official holidays of 10 June 2003
 Type: Decision
 Subject Matter: Europe;  organisation of work and working conditions
 Date Published: 2003-07-10

 Avis juridique important|32003D0710(01)Decision on official holidays of 10 June 2003 Official Journal L 172 , 10/07/2003 P. 0012 - 0013Decision on official holidaysof 10 June 2003THE COURT OF JUSTICE OF THE EUROPEAN COMMUNITIES,Having regard to Article 80(2) of the Rules of Procedure,Whereas:(1) In accordance with Article 28(3) of the Rules of Procedure, the Court observes the official holidays of the place where it has its seat and, in accordance with Article 80(2) of those Rules, it draws up a list of official holidays to be published in the Official Journal of the European Union.(2) The list of official holidays drawn up on 19 June 1991(1) includes 24 June, where 23 June is a Sunday, since the Luxembourg legislation then in force provided that, where the day of the public celebration of the Grand Duke's birthday, specified to be 23 June, fell on a Sunday, the public celebration of that birthday was to be put back to 24 June.(3) By Law of 12 February 1999, that legislation was amended and 24 June is no longer a public holiday where 23 June falls on a Sunday.(4) It is therefore necessary to draw up a new list of official holidays,DECIDES:Article 1For the purposes of Article 80(2) of the Rules of Procedure, the following shall be official holidays:- New Year's Day,- Easter Monday,- 1 May,- Ascension Day,- Whit Monday,- 23 June,- 15 August,- 1 November,- 25 December,- 26 December.The official holidays referred to in the first paragraph hereof shall be those observed at the place where the Court of Justice has its seat.Article 2Article 80(2) of the Rules of Procedure shall apply only to the official holidays mentioned in Article 1 of this Decision.Article 3This Decision, which shall be annexed to the Rules of Procedure, shall enter into force on the day of its publication in the Official Journal of the European Union.Done at Luxembourg, 10 June 2003.(1) OJ L 176, 4.7.1991, p. 31.